Citation Nr: 1602869	
Decision Date: 01/29/16    Archive Date: 02/05/16

DOCKET NO.  14-07 845	)	DATE
	)
	)

On appeal from the
Veterans Health Administration Central Office


THE ISSUE

Entitlement to a clothing allowance for 2013.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at Law


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel







INTRODUCTION

The Veteran served on active duty from May 1984 to September 1984, and from May 1989 to November 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2013 administrative decision by the Atlanta Department of Veterans Affairs (VA) Medical Center. The Veterans Health Administration (VHA) Central Office currently has jurisdiction over the Veteran's medical file.

The Board acknowledges that the issues of entitlement to an increased rating in excess of 20 percent for degenerative joint and disc disease of the lumbar spine; entitlement to an initial increased rating in excess of 10 percent for radiculopathy of the left lower extremity; entitlement to an effective date earlier than February 10, 2009, for the grant of the 20 percent rating for degenerative joint and disc disease of the lumbar spine; entitlement to an effective date earlier than February 10, 2009, for the grant of service connection for radiculopathy of the left lower extremity; entitlement to service connection for depression, to include as secondary to the pain from the service-connected degenerative joint and disc disease of the lumbar spine; entitlement to service connection for a sleep disorder; entitlement to service connection for memory loss; entitlement to service connection for aches in bones; and entitlement to service connection for an undiagnosed Gulf War illness (claimed as Gulf War Syndrome), manifested by sleep trouble/sleep apnea, memory loss, and aches in bones; entitlement to service connection for a cervical spine disability; entitlement to a total disability rating based on individual unemployability; and entitlement to medical treatment under 38 U.S.C. § 1702 for depression appear to have been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the AOJ is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

In June 2013, the Veteran filed a claim for a clothing allowance for 2013 for a back brace issued by the Birmingham VAMC. He noted that the appliance had been issued in February 2011. The evidence shows that the Veteran was issued an off-the-shelf LO Flexible back brace for his service-connected degenerative joint and disc disease of the lumbar spine on December 5, 2011. In October 2013, the VA Medical Center denied the claim of entitlement to a clothing allowance in 2013 on the basis that the evidence did not show that because of a service-connected disability the Veteran wore or used a prosthetic device or a rigid orthopedic appliance to wear out clothing. 

In a December 2013 statement of the case, a Prosthetic Representative from the VHA Central Office Prosthetic and Sensory Aids Service denied the claim on the basis that this particular back brace is an elastic wrap that features covered aluminum and that stays with no exposed joints or surfaces that would cause damage and wear and tear to clothing. The Prosthetic Representative further noted that the back brace has a life expectancy of six to eight months and there had been no replacement/repairs since it was issued on December 5, 2011.

A veteran who has a service-connected disability is entitled to an annual clothing allowance if (1) the disability is the loss or loss of use of a hand or foot and an examination or hospital report discloses that the Veteran wears or uses certain prosthetic or orthopedic appliances which tend to wear or tear clothing because of such disability; (2) the Under Secretary for Health (formerly the Chief Medical Director) or such designee certifies that because of his service-connected disability a prosthetic or orthopedic appliances which tend to wear or tear clothing is worn; or (3) the Under Secretary for Health (formerly the Chief Medical Director) or such designee certifies that because of physician-prescribed medication for the Veteran's service connected skin disability irreparably damages the Veteran's outer garments. 38 C.F.R. § 3.810 (2015).

It does not appear that the denial is based on a certification by the Under Secretary for Health or such designee on whether the off-the-shelf LO Flexible back brace worn by the Veteran to treat the service-connected degenerative joint and disc disease of the lumbar spine tends to wear or tear clothing.  It is unclear if the Prosthetic Representative that signed the SOC was designated by the Under Secretary for Health to make a decision in this matter.  

Therefore, the Veteran's claim should be referred to the Under Secretary for Health or designee for certification on whether the off-the-shelf LO Flexible back brace worn by the Veteran to treat the service-connected degenerative joint and disc disease of the lumbar spine tends to wear or tear clothing.  The individual making the certification should indicate whether he or she has been designated by the Under Secretary for Health to make the certification.  

Finally, the Board notes that in his appeal on a VA Form 9 dated in February 2014, the Veteran asserted that the RO failed to comply with the Veterans Claims Assistance Act (VCAA) of 2000. Although the file contains an undated VCAA notice letter, it is unclear whether this letter was actually mailed to the Veteran or his representative, as there are no mailing addresses listed on the letter. Therefore, under the duty to assist, the Veteran and his representative should be provided with proper VCAA notice regarding the claim for entitlement to a clothing allowance for 2013. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159(b).

Accordingly, the case is REMANDED for the following action:

1.   The AOJ should provide the Veteran proper notice 
	under the Veterans Claims Assistance Act of 2000 
	(VCAA). See 38 U.S.C.A. § 5100, 5102, 5103, 
	5103A, 5107; 38 C.F.R. § 3.159(b).

2.  The AOJ should arrange for the Veteran's claims 
	folder and medical folder to be reviewed by the Under 
	Secretary for Health or designee who should certify 
	whether or not the off-the-shelf LO Flexible back 
	brace prescribed in December 2011, and worn by the 
	Veteran to treat the service-connected degenerative 
	joint and disc disease of the lumbar spine, tended to 
	wear or tear the Veteran's clothing.  If the individual 
      reviewing the case is designated by the Under 
      Secretary of Health to make such a determination, he 
      or she should so state. 

      A complete rationale for all conclusions reached     
      should be  included with the certification.

3.   After completing the above, and any additional 
	development deemed necessary, readjudicate the issue 
	on appeal. If the benefit sought is not granted, the 
	Veteran should be furnished with a supplemental 
	statement of the case, with a copy to his 
	representative, and afforded an opportunity to 
	respond. The matter should then be returned to the 
	Board for appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




